Citation Nr: 1114838	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-32 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.

2.  Entitlement to service connection for an adjustment disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1998 to August 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT


1.  A depressive disorder is not shown to be etiologically related to service.

2.  An adjustment disorder is not shown to be etiologically related to service.

3.  Gastroespophageal reflux disease is not shown to be etiologically related to service.

4.  A lumbar disorder is not is not shown to be etiologically related to service, and lumbar arthritis was not compensably disabling within a year of the appellant's separation from active duty.

5.  A bilateral knee disorder of the knees is not demonstrated by the evidence, and arthritis of the knees was not compensably disabling within a year of the appellant's separation from active duty.


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated by service.    38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  An adjustment disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3.  Gastroesophegeal reflux disease was not incurred in or aggravated by service.    38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

4.  A lumbar spine disorder was not incurred in or aggravated by service, and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  A bilateral knee disorder was not incurred in or aggravated by service, and arthritis of the knees may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a pre-rating correspondence dated in July 2008 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
In August 2008, the RO requested service treatment records from the Records Management Center.  In a September 2008 correspondence, the Center informed the RO that their records indicated that all available service treatment records had been transferred to the RO in July 2008, and no additional records were located or found at the Center .  VA informed the Veteran in September 2008 that his service treatment records other than his dental records were unavailable.  A formal finding of unavailability was made in September 2008.  In January 2009, the Veteran submitted additional copies of his VA medical center records.  No service treatment records were not provided by the Veteran.  In situations such as this, where the Veteran's service treatment records are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit- of-the-doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that the RO has properly acted within the mandates of the duty to assist under 38 C.F.R. § 3.159 (2010), and that further attempts to obtain additional evidence would be futile.

The Board acknowledges that the Veteran has not been afforded VA examinations to determine the nature and etiology of his claimed disorders.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Service Connection-Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active duty.  38 C.F.R. § 3.307, 3.309. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Depressive Disorder and for an Adjustment Disorder

The claims file includes an October 2004 VA medical center depression screen.  This notes the Veteran's report that he was not bothered by feeling down, depressed or hopeless, or bothered by little interest of pleasure in doing things in the past month.  VA medical center treatment records dated in 2005 are completely silent as to any pertinent complaints or treatment for a psychiatric disorder at that time.

A May 2008 VA medical center mental health treatment note reported that the Veteran had never been to the psychiatry department.  It was noted that the Veteran had broken up with his girlfriend of three and a half years and that his uncle insisted that he seek help.  It was noted that the Veteran had been out of the military for four and a half years and that the Veteran had had a notable change in his behavior since that time.  In a later 2008 mental health treatment note it was reported that the Veteran had had a depressed mood since his girlfriend broke up with him.  He further explained that he had had a depressed mood since military service.  He explained that he no longer had the camaraderie of the Marines, and that he hated being alone.  The Veteran's examining psychiatrist diagnosed an adjustment disorder with depressed mood and anxiety.  

The Board finds that the evidence preponderates against finding entitlement to service connection for a depressive and adjustment disorders.  The service treatment records are unavailable, and hence, it is unknown as to whether he was treated for a psychiatric condition in-service.  Significantly, however, , the Veteran's postservice treatment records make no reference whatsoever of any in-service psychiatric treatment.  

Further, upon initiating his treatment with a VA medical center in 2004 and 2005, the Veteran made no complaints of any psychiatric disorder.  In fact, the record shows that the Veteran first presented with psychiatric complaints only after a relationship with his girlfriend ended in 2008, i.e., about five years after separation from active duty.

Finally, the Board notes that in May 2008, the Veteran reported that he had been depressed since service, indicating that leaving service caused him to be depressed rather than service itself.  In any event, there is no competent evidence linking either a depressive or an adjustment disorder to the appellant's military service.

While the Veteran now has the claimed psychiatric disorders, there is no competent evidence that either is related to his service.  The Veteran's claims of entitlement to service connection for a depressive disorder and for an adjustment disorder, are therefore denied.


Service Connection for Gastroesophageal Reflux Disease
 
The claims file includes an October 2006 VA medical center treatment record which notes the Veteran's reports of a history of gastroesophageal reflux disease  for which he took antacids with minimal relief.  A December 2008 treatment record revealed the Veteran's report that he had had intermittent abdominal pain with nausea since high school.

In this case, the Board finds that the preponderance of the competent evidence is against finding that gastroesophageal reflux disease was incurred in or aggravated by the Veteran's service.  While the appellant explained in December 2008 that he had had abdominal symptoms since high school none of the available medical evidence suggests that his gastroesophageal reflux disease  began in or was aggravated by service.  As the evidence preponderates against showing an in-service incurrence or aggravation of gastroesophageal reflux disease  or a link between the his present disorder and service, the claim of entitlement to service connection for gastroesophageal reflux disease must be denied.  

Service Connection for Lumbar Spine and Bilateral Knee Disorders

The evidence of record includes a November 2005 MRI report which demonstrated normal knee joints.  A May 2008 report of views of the spine noted minimal mid-lumbar scoliosis but an otherwise a normal lumbar series.  In a June 2008 VA medical center treatment note, it was noted that the Veteran experienced pain in his right knee.  The Veteran's bilateral lower extremities were within normal limits with full active and passive flexion and extension.  

A July 2008 treatment note reported a diagnosis of knee arthalgia, and it was noted that the Veteran attributed chronic right knee pain to a fall he had in the Marines while carrying a load of dishes.  A June 2008 left knee MRI revealed degenerative signals within the medial meniscus without communicating tear and no osteochondral tear.  

The evidence preponderates against finding that the Veteran has either a knee or spine disorder due to service.  Initially, the Board notes that clinical demonstration of a current chronic disability is prerequisite for service connection and there can be no valid claim for service connection in the absence of proof of a present disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has complaints of knee pain.  While degenerative signals were shown, the Veteran does not have a diagnosis of a present disorder.  The Veteran has only been diagnosed with knee arthralgia, or joint pain.  In this regard, VA does not grant entitlement to service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  As the Veteran has not been diagnosed with an actual knee disorder, this claim of entitlement to service connection must be denied.  Moreover, even assuming that the appellant does suffer from a knee disorder, there is no competent evidence that it is related to service.  Without competent evidence of a link between a current knee disorder and service, there is no basis upon which to grant service connection. 

Regarding the Veteran's claimed spine disorder, the Board notes findings of mild scoliosis.  At no time, however, have such findings been related by any medical professional in any way to the Veteran's service, and MRI reports have shown an otherwise entirely normal back.  The Veteran's records are silent as to back pain until five years after service which goes against finding that a spine disorder began in service or within a year of separation from active duty.  Further, the evidence fails to demonstrate a link between the Veteran's low back pain and his service.  The claim of entitlement to service connection for a lumbar disorder is therefore denied. 

In reaching this decision the Board acknowledges the appellant's personal belief that these disorders are related to service.  The appellant, however, as a lay person untrained in the field of medicine is not competent to offer an opinion which requires specialized medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to service connection for a depressive disorder is denied.

Entitlement to service connection for an adjustment disorder is denied.

Entitlement to service connection for gastroesophageal reflux disease is denied.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a bilateral knee disorder is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


